                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                         March 25, 2020
                                                                       David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 LYNTRICE STRAUSS,             §   CIVIL ACTION NO.
           Plaintiff,          §   4:19-cv-00077
                               §
                               §
        vs.                    §   JUDGE CHARLES ESKRIDGE
                               §
                               §
 ANDREW SAUL,                  §
 Commissioner of the Social    §
 Security Administration,      §
                Defendant.     §

                 OPINION AND ORDER
        AFFIRMING COMMISSION’S FINAL DECISION

    Plaintiff Lyntrice Strauss and Defendant Andrew Saul,
Commissioner of the Social Security Administration, each seek
summary judgment in the social security appeal pending before
the Court. See Dkts 6, 7.
    The Court grants the motion for summary judgment by the
Commissioner and affirms his final decision. The motion for
summary judgment by Strauss is denied.
         1. Background
    Strauss filed this action pursuant to Section 42 USC § 405(g)
of the Social Security Act to seek judicial review of the
Commissioner’s denial of her application for disability benefits.
Nancy Berryhill was the Acting Commissioner of the Social
Security Administration at the time Strauss filed this case but no
longer holds that position. Andrew Saul is now the
Commissioner and was automatically substituted as the
defendant. See 42 USC § 405(g); FRCP 25(d).
    Strauss previously worked in various capacities for the
United States Post Office until 2009. Tr 48. Strauss asserts that
she developed depression and posttraumatic stress disorder as a
result of workplace sexual harassment she experienced at the
United States Postal Service in 2006. Ibid. She stopped working
in 2009 because she was no longer able to effectively perform her
job duties and has not been employed since then. Ibid.
     Strauss filed in January 2016 for disability insurance benefits
as of July 10, 2014. Tr 40; see 42 USC § 423. She alleged disability
due to depression and PTSD. Tr 316. The SSA denied her claim
in April 2016 and again upon reconsideration in July 2016. Tr 40.
     Strauss requested a hearing before an Administrative Law
Judge. This occurred in May 2017. Tr 40, 87–152. The ALJ issued
a decision in October 2017 finding that Strauss was not disabled
and denying her benefits. Tr 37–59.
     Strauss appealed internally. The Appeals Council denied her
request for review in September 2018. The ALJ’s adverse ruling
thus became the Commissioner’s final decision. Tr 15.
     Strauss commenced this action in January 2019 to seek
judicial review of the ALJ’s decision pursuant to Section
42 USC § 405(g) of the Social Security Act. Dkt 1. She and the
Commissioner have filed competing motions for summary
judgment. Strauss asks the Court either to reverse and render an
award of benefits in her favor, or to reverse and remand for
further administrative proceedings. Dkt 6. The Commissioner
asks the Court to enter judgment in his favor based on the record
and disposition below, and to dismiss this cause at Strauss’s cost.
Dkt 7.
     A certified copy of the entire administrative record is before
the Court. Dkt 5. This includes documents related to the
administrative process, the ALJ’s decision, the transcript of the
hearing before the ALJ, and Strauss’s medical records.
          2. Legal standard
     As to the standard of review. A court’s review of the
Commissioner’s denial of disability benefits is limited to two
inquiries. The first is whether the Commissioner applied the
proper legal standard. The second is whether the Commissioner’s
decision is supported by substantial evidence. Garcia v Berryhill,




                                 2
880 F3d 700, 704 (5th Cir 2018), citing 42 USC § 405(g);
Masterson v Barnhart, 309 F3d 267, 272 (5th Cir 2002).
     The reviewing court does “not re-weigh the evidence, try the
questions de novo, or substitute [its own] judgment for the
Commissioner’s.” Masterson, 309 F3d at 272. “Conflicts in the
evidence are for the Commissioner and not the courts to
resolve.” Ibid, citing Newton v Apfel, 209 F3d 448, 452 (5th Cir
2000). Under this standard, substantial evidence is that quantum of
evidence being “more than a mere scintilla and less than a
preponderance.” Masterson, 309 F3d at 272 (citations omitted); see
also Biestek v Berryhill, 139 S Ct 1148, 1154 (2019) (meaning “such
relevant evidence as a reasonable mind might accept as adequate
to support a conclusion”).
     As to the disability determination standard. A claimant has the
initial burden of proving that she suffers from a disability. Garcia,
880 F3d at 704. The Social Security Act defines disability as the
“inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12
months.” 42 USC § 423(d)(1)(A).
     The ALJ applies a five-step sequential analysis in determining
disability status. 20 CFR § 404.1520(a)(4). The Fifth Circuit has
recently reiterated the ALJ’s task as follows:
          o At step one, to consider the applicant’s “work
               activity, if any.” 20 CFR § 404.1520(a)(4)(i). A
               person performing “substantial gainful activity” is
               not disabled. 20 CFR § 404.1520(b).
          o At step two, to consider “the medical severity of [the
               applicant’s]       impairment(s).”       20       CFR
               § 404.1520(a)(4)(ii). A person who does not have a
               “severe       impairment”       is   not      disabled.
               20 CFR § 404.1520(c).
          o At step three, to consider whether the person’s
               impairment “meets or equals” an impairment listed
               in Appendix 1 of the regulations. 20 CFR
               § 404.1520(a)(4)(iii). A person who “meets or




                                  3
               equals” the enumerated impairments is disabled.
               20 CFR § 404.1520(d).
          o At step four, to consider whether the person can
               perform the same work done in the past. 20 CFR
               § 404.1520(a)(4)(iv). A person capable of doing such
               work is not disabled. 20 CFR § 404.1520(f).
          o At step five, to consider the applicant’s “residual
               functional capacity and . . . age, education, and work
               experience to see if [the applicant] can make an
               adjustment to other work.” 20 CFR
               § 404.1520(a)(4)(v). A person who can adjust to
               other work is not disabled, but a person who cannot
               is disabled. 20 CFR § 404.1520(g).
Schofield v Saul, 950 F3d 315, 317–18 (5th Cir 2020).
     Between step three and step four, the ALJ assesses the
applicant’s residual functional capacity. See 20 CFR
§ 404.1520(a)(4). “The RFC is the individual’s ability to do
physical and mental tasks on a sustained basis despite limitations
from her impairments.” Giles v Astrue, 433 F App’x 241, 245 (5th
Cir 2011) (unpublished), citing 20 CFR § 404.1545. The ALJ uses
the RFC assessment at the fourth and fifth steps to determine if
the applicant could perform past relevant work and can adjust to
other work. 20 CFR § 404.1520(e).
     The applicant bears the burden through the first four steps,
but the burden shifts to the Commissioner at the fifth. Garcia,
880 F3d at 704 (citations omitted).
           3. The decision by the Administrative Law Judge
     The ALJ performed the standard five-step analysis. The ALJ
noted that Strauss failed to meet her burden at step three but
continued through step five. The ALJ ultimately concluded that
Strauss is not disabled and denied her benefits.
     As to step one, the ALJ found Strauss met her burden.
Specifically, the ALJ determined that Strauss did not engage in
substantial gainful activity after her alleged onset date of July 10,
2014 through to her last-insured date of December 31, 2014.
Tr 42–43.




                                 4
     As to step two, the ALJ also found that Strauss met her burden.
The ALJ determined that Strauss had severe impairments of
lumbar degenerative disc disease, sacroiliitis, obesity, pain
disorder, major depression, and PTSD. Tr 43.
     As to step three, the ALJ found that Strauss failed to meet her
burden. Though severe, the ALJ determined that her
impairments did not meet or equal the severity of a listed
impairment. Tr 43–46.
     As to the RFC assessment, the ALJ found that Strauss had the
residual functional capacity to perform light work, except that she
was limited to “occasionally climbing ramps and stairs but never
climbing ladders, ropes, or scaffolds; occasionally balancing,
stooping, kneeling, crouching, and crawling; and occasionally
overhead reaching with the left upper extremity. Additionally, the
claimant was limited to simple, routine, and repetitive tasks, not
performed in a fast paced work environment, involving only
simple work-related decisions and, in general, relatively few
changes in a routine work setting. The claimant was also limited
to occasional interaction with supervisors, coworkers, and the
general public.” Tr 46.
     As to step four, the ALJ found that Strauss met her burden.
The ALJ determined that Strauss could not perform her past
work as an expeditor or as a customer-service representative.
Tr 51–52.
     As to step five, the ALJ found that Strauss could make an
adjustment to other work, and so was not disabled. The ALJ
considered Strauss’s age, education, work experience, residual
functional capacity, and the testimony of a vocational expert,
finding that Strauss could make a successful adjustment to other
work that exists in significant numbers in the national economy.
Tr 52–53. These for instance included work as an office cleaner,
mail clerk, or clothing sorter. Tr 53.
          4. Analysis
     The Commissioner requests the Court enter summary
judgment in his favor and affirm the ALJ’s decision. Strauss to
the contrary asserts that the ALJ erred in four ways:




                                 5
        o      In failing to adopt the opinion of Dr. Jenkins,
               Strauss’s testifying psychology expert;
          o In not obtaining an updated medical opinion,
               constituting a failure to properly develop the case;
          o In not determining whether Strauss could maintain
               employment; and
          o In rejecting evidence favorable to Strauss from Dr.
               Kalimuddin, a former treating physician of Strauss.
     The Court finds these arguments unpersuasive under the
demanding standard of review that Strauss faces.
               a. The opinion of the testifying psychology expert
     Dr. Jenkins was Strauss’s therapist and psychologist. Tr 47.
She began treating Strauss in November 2015 for symptoms
associated with PTSD and major depressive disorder. Tr 47, 133.
She testified at the hearing that Strauss’s prognosis to be able to
perform any full-time work was poor due to depression, anxiety,
and problems focusing. Tr 139. She also testified that Strauss met
the listing for trauma and stress-related disorders. Tr 145–146.
     Strauss asserts the ALJ erred in giving only partial weight to
Dr. Jenkins’s opinion. Specifically, Strauss asserts that the ALJ
directly contradicted Dr. Jenkins’s opinion by finding that Strauss
had the residual functional capacity to perform light work with
minimal mental restrictions. Dkt 6 at 5.
     Generally speaking, the opinion and diagnosis of a treating
physician should be afforded considerable weight in determining
disability. See Newton, 209 F3d at 455; Ward v Barnhart, 192 F
App’x 305, 308 (5th Cir 2006) (unpublished). But it is settled law
that the ALJ “has sole responsibility for determining a claimant’s
disability status.” Newton, 209 F3d at 455 (quotations omitted).
The Fifth Circuit has made clear that the ALJ may assign little or
no weight to a treating physician’s opinion when good cause is
shown—for instance where the opinion is conclusory,
unsupported by medically acceptable techniques, or is otherwise
unsupported by the evidence. Id at 455–56.
     When the ALJ determines that such opinion is not entitled
to controlling weight, the regulations require the ALJ to consider
several factors in deciding how much weight to give the opinion:




                                6
        o     The physician’s length of treatment of the claimant;
        o     The physician’s frequency of examination;
        o     The nature and extent of the treatment relationship;
        o     The support of the physician’s opinion afforded by
              the medical evidence of record;
         o The consistency of the opinion with the record as a
              whole; and
         o The specialization of the treating physician.
CFR § 404.1527(c) (for claims filed on or after March 27, 2017,
the rules in § 404.1520c apply); see also Newton, 209 F3d at 456.
But the ALJ need not consider all of these factors where
competing first-hand medical evidence exists, and the ALJ finds
as a factual matter that one doctor’s opinion is better
substantiated than that of another. Ward, 192 F App’x at 308
(citations omitted).
     Review of the record indicates that the ALJ fully reviewed
and considered Dr. Jenkins’s opinion in light of competing first-
hand medical evidence and the above factors. It was thus within
the ALJ’s discretion to find Dr. Jenkins’s testimony unpersuasive.
     The ALJ determined that “Dr. Jenkins’ opinion that the
claimant is unable to work is not supported by her treatment
records, which reveal that her questionnaire responses were
based heavily on the claimant’s subjective reports of symptoms
rather than clinical findings that were observed during their
therapy sessions.” Tr 51; see Tr 668–701 (Dr. Jenkins’s treatment
notes). The Fifth Circuit has previously held that a physician’s
opinion is not entitled to great weight when it merely documents
the patient’s subjective complaints, rather than what the
physician personally observes. See Greenspan v Shalala, 38 F3d 232,
237–38 (5th Cir 1994). The Court finds that this entitled the ALJ
to accord Dr Jenkins’s opinion less weight.
     Other record evidence supports the ALJ’s determination.
For instance, the ALJ also observed that the extreme degrees of
limitation in mental functioning identified by Dr. Jenkins were
inconsistent with the record as a whole. The ALJ found that the
record included the opinion of Dr. Pellegrini, who conducted a
psychological consultative examination of Strauss in March 2014.




                                7
She opined that Strauss has no limitation either in the ability to
interact appropriately with others or to respond appropriately to
usual work situations and to changes in routine work setting.
Tr 50. The ALJ could appropriately rely on this competing
medical evidence. See Bradley v Bowen, 809 F2d 1054, 1057 (5th
Cir 1987) (concluding that ALJ may rely on well-supported
consultative examiner’s opinion over poorly supported treating
physician’s opinion).
      The ALJ also relied on Strauss’s testimony regarding her
ability to function as an undergraduate and graduate student
despite her depression and PTSD symptoms. Tr 45. The ALJ
could properly rely on this evidence in rejecting Dr. Jenkins’s
testimony. See Richard ex rel ZNF v Astrue, 480 F App’x 773, 779
(5th Cir 2012) (unpublished) (upholding ALJ’s rejection of
treating physician’s opinion on intellectual functioning because
claimant was able to function in school).
      The Commissioner also points to additional evidence in the
record that contradicts Dr. Jenkins’s opinions that Strauss could
not appropriately interact with the general public nor manage
herself. Dkt 7-1 at 6. For example, Strauss worked in prison and
nursing home ministries in her church, took care of her own
personal needs and grooming, did laundry, and cooked simple
meals. Tr 111, 331.
      The Court finds substantial evidence to support the ALJ’s
evaluation of Dr. Jenkins’s opinion in light of the entire record.
               b. Need for an updated medical opinion
      As just noted, the ALJ did not give controlling weight to the
opinion of Dr. Jenkins. Strauss thus asserts that the ALJ violated
Social Security Ruling 96-6p and needed to review the context of
the record with the assistance of a qualified medical expert. She
contends that the ALJ’s failure to obtain an updated medical
expert opinion constitutes a failure to properly develop the case.
In her reply, Strauss varies the argument slightly, asserting that
the ALJ abused his discretion by interpreting the evidence
without proper guidance from a trained medical specialist. Dkt 8
at 3.
      Strauss’s reliance on SSR 96-6p is itself improper. The Social
Security Administration rescinded it on March 27, 2017, replacing



                                 8
it with SSR 17-2p. See Social Security Administration, Evidence
Needed by Adjudicators at the Hearings & Appeals Council
Levels of the Admin. Review Process to Make Findings About
Med. Equivalence, 17-2P 2017 WL 3928306. Only the latter
ruling was in effect when the ALJ made his determination on
October 24, 2017.
     Considering instead SSR 17-2p, it plainly indicates that the
ALJ is not required to seek medical expert advice. It states that
“adjudicators at the hearings level may”—not must—“ask for and
consider evidence from medical experts (ME) about the
individual’s impairment(s).” Id at * 3. And it dictates that if the
ALJ believes that the evidence “does not reasonably support a
finding that the individual’s impairment(s) medically equals a
listed impairment,” then it is “not require[d] . . . to obtain ME
evidence” when making the finding “that the individual’s
impairment(s) does not medically equal a listed impairment.”
Id at * 4.
     At base, Strauss complains that the ALJ improperly came to
his own conclusion as to her residual functional capacity for
work. But that again is precisely the ALJ’s task. “Under the
regulations and our case law, the determination of residual
functional capacity is the sole responsibility of the ALJ.” Taylor v
Astrue, 706 F3d 600, 602–03 (5th Cir 2012) (citations omitted).
     The record indicates that the ALJ carefully considered
Strauss’s medical record to determine her residual functional
capacity for work. The ALJ was under no obligation to seek
further medical expert advice for the very reason that
“experienced ALJs can draw their own conclusions based on
accurate medical information.” Barrett v Berryhill, 906 F3d 340, 343
(5th Cir 2018). As such, the ALJ’s failure to seek an updated
medical opinion does not constitute a failure to properly develop
the case.
              c. Ability to maintain employment
     Typically, “the issue of whether the claimant can maintain
employment for a significant period of time will be subsumed in
the analysis regarding the claimant’s ability to obtain
employment.” Frank v Barnhart, 326 F3d 618, 619 (5th Cir 2003)
(per curiam). But at least in one situation, the Fifth Circuit



                                 9
requires that the ALJ make a separate finding “that the claimant
can hold whatever job he finds for a significant period of time.”
Watson v Barnhart, 288 F3d 212, 217 (5th Cir 2002), quoting
Singletary v Bowen, 798 F2d 818, 822 (5th Cir 1986). That situation
is when “the claimant’s physical ailment waxes and wanes in its
manifestation of disabling symptoms.” Frank, 326 F3d at 619. In
the absence of such a showing, the claimant’s ability to maintain
employment is subsumed in the analysis regarding the claimant’s
ability to obtain employment. Perez v Barnhart, 415 F3d 457, 465
(5th Cir 2005).
     In this regard, “[i]t is not enough for a claimant to assert, in
general, that the impairment waxes and wanes; the claimant must
demonstrate that her particular impairment waxes and wanes.”
Williams v Colvin, 2016 WL 541079, *12 (SD Tex) (emphasis
added) (citations and quotations omitted). The Frank court gave
an example of evidence that might demonstrate a particular
impairment waxes and wanes: “For example, if Frank had alleged
that her degenerative disc disease prevented her from maintaining
employment because every number of weeks she lost movement
in her legs, this would be relevant to the disability determination.”
Frank, 326 F3d at 619.
     Strauss has not offered medical evidence specifically
indicating she could work temporarily at a particular level of
exertion but could not sustain work at that level. Nor has she
offered evidence that her condition truly waxes and wanes in
frequency or intensity such that her ability to maintain
employment was not adequately taken into account in her
residual functional capacity determination. Perez, 415 F3d at 465–
66.
     She instead asserts that the intermittent nature of her
impairment is “obvious, especially in light of [Dr. Jenkins’s]
opinion regarding anxiety, mood swings, the inability to tolerate
stress and the likelihood of missing four days of work per month,
even in an unskilled work setting.” Dkt 8 at 3. But as discussed
above, the ALJ afforded little weight to Dr. Jenkins’s testimony,
given that it was contradicted by the psychological consultant
examiner’s opinion, was inconsistent with the record as a whole,
and was based primarily on Strauss’s own self-reporting rather




                                 10
than clinical findings observed during their therapy sessions. Tr
51. Further, the ALJ’s RFC assessment took Strauss’s
impairments into account and limited her to only light work. Tr
46. See Burns v Astrue, 2015 WL 136558, *18 (SD Tex).
     The Fifth Circuit also rejected similar evidence in Perez v
Barnhart. The claimant’s testimony there indicated that he had
good days and bad and that his pain varied in intensity between
epidural injections. Another expert witness also testified that, in
his opinion, the claimant would not be able to work on a reliable
basis. Even so, the Fifth Circuit found that such evidence “does
not come close to meeting the standard required by Frank.” 415
F3d at 466.
     Given the holding in Frank, Strauss’s argument is insufficient
to demonstrate that her particular impairment waxes and wanes.
And given the lack of record evidence that Strauss’s impairment
“waxes and wanes,” the Court finds that the ALJ was not
required to separately consider whether Strauss could maintain
employment.
              d. Evidence from the former treating physician
     Dr. Kalimuddin is one of Strauss’s former treating
physicians. She filled out a work-related questionnaire in 2010
that Strauss submitted as part of the record before the ALJ. Tr
390–399. The ALJ decision did not reference Dr. Kalimuddin or
this questionnaire.
     Strauss points to Dr. Kalimuddin’s statement in the
questionnaire that she would likely be absent from work “about
4 days per month.” Tr 399. She asserts that the ALJ erred by
failing to meaningfully examine or explain his rejection of this
evidence.
     An ALJ is not required to specifically articulate the
supporting evidence for the decision or to discuss the rejected
evidence. See Falco v Shalala, 27 F3d 160, 163 (5th Cir 1994). Only
when the evidence clearly favors the claimant must the ALJ
articulate reasons for rejecting it. Ibid.
     The questionnaire on its face does not clearly favor Strauss.
It covered sixteen questions as to “mental abilities and aptitudes”
related to “unskilled work,” four as to “semiskilled and skilled




                                11
work,” and five as to “particular types of jobs.” As to each, the
response was either “unlimited or very good” or “limited but
satisfactory.” Tr 397–98. This included her ability to do
semiskilled and skilled work, her ability to get along with
coworkers, and her ability to carry out very short and simple
instructions. Ibid.
     Given that Dr. Kalimuddin’s questionnaire does not clearly
favor Strauss, the ALJ was not obligated to articulate his reasons
for rejecting it. The Court finds no error.
         5. Conclusion
     No reversible error appears. The Court finds that substantial
evidence in the record supports the decision of the ALJ.
     The Court DENIES Strauss’s motion for summary judgment.
     The Court GRANTS the Commissioner’s competing motion
for summary judgment.
     The Court AFFIRMS the final decision of the Commissioner.
     SO ORDERED.

    Signed on March 25, 2020, at Houston, Texas.




                             Hon. Charles Eskridge
                             United States District Judge




                               12
